Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 11 is the broadest independent claim. Claim 11 recites a method for treating a patient’s eye. The closest prior art of record is Scott. Scott discloses the invention substantially as claimed as outlined in the previous office action mailed on 5/26/2022. However, Scott fails to disclose obtaining a measured astigmatism axis orientation of the eye specifically based on “the measured astigmatism axis orientation having been measured when the eye is not mechanically coupled to any patient interface device”. Additionally, while Scott does disclose computing a rotational angle of the eye between the docked and undocked iris images, Scott’s process of computing a rotational angle of the eye between the docked and undocked iris images fails to disclose several limitations for how claim 11 computes the rotational angle. This includes “a dilation mapping using a pupil dilation parameter, and a rotation mapping using a rotation angle parameter, wherein the dilation mapping maps a distance between a pixel and a pupil center to a mapped distance based on the dilation parameter”, “optimizing the transformation by minimizing an error term that represents a difference between pixel values of the first iris image at its pixel positions and pixel values of the second iris image at the corresponding mapped pixel positions, to obtain optimized values of the transformation parameters including an optimized rotation angle” and “computing a rotated astigmatism axis orientation by rotating the measured astigmatism axis orientation by the optimized rotation angle in a predetermined direction”. Furthermore, nothing in the prior art when viewed with Scott obviates these deficiencies. The allowable feature here relies heavily on the combination of the missing limitations with respect to the other limitations of the claimed process of computing a rotational angle of the eye between the docked and undocked iris images. This claimed combination accounts for multiple factors that provides an improved way to register the eye with a laser system to compensate for cyclotorsion and docking-induced rotation of the eye which is what defines this invention over the prior art. Therefore, the combination of limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792